Title: From George Washington to Captain Isaiah Robinson, 25 October 1777
From: Washington, George
To: Robinson, Isaiah



Sir
Head Quarters [Whitpain Township, Pa.]October the 25th 1777

Your favor of the 20th I duly receiv’d. It gives me pain to find, that the Strictest harmony and Confidence do not prevail among the Navy Officers. These are essential to Our Sucess at this time, And I hope the Gentlemen concern’d in that line, who know their importance and the fatal miscarages, that have been produced in many instances by a different disposition, will cultivate them with assiduity and care. I have ever urged this Conduct to those, under my Command, and in a particular manner, I enjoin’d the Officers detach’d to the Forts, to observe a good agreement with those of the Navy—at the same time, I recommended to the Commodore that it should be Mutual.
The Matters between you and Him, I mean the Navy Officers under different denominations, is so delicate in its nature that I would with reluctance suppose it to exist—I trust it is done away, and that in future, there will be the happiest understanding and participation of Councils between the Whole.
To this period your General exertions have done you honor, and given you a high claim to the thanks of the public and to Mine in a Special Maner. I am Sir yr most Obt Servt

G.W.

